Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Pursuant to the amendment dated 04/15/2022, new claims 8-13 have been added.  
Claims 1-13 are pending and under current examination.  

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “agricultural active ingredient in claim 1, lines 9-10 should be amended to “agrochemically active ingredient” for consistency throughout the claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner is unable to locate support for the scope of the phrase “wherein the w% of the at least one agrochemically active ingredient is greater or equal to the w% of the at least one suitable cross-linkable epoxy resin.  The paragraphs cited on page 4 of the remarks do not support this limitation and in a review of the application, as filed support was not apparent.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 6-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Botts et al. (US 7,070,795; issue date: 07/04/2006) in view of Asgari (US 2007/0088114; publication date: 04/19/2007).  

With regard to instant claims 1 and 6, Botts discloses a method of making a composition comprising one or more agricultural active ingredients entrapped in polymeric matrices to form particles having a diameter in the range from about 0.2 to about 200 microns.  The method involves steps of dissolving at least one agricultural chemical and a polymer to form a hydrophobic solution; dissolving a dispersing agent in water to form a hydrophilic solution; pouring the hydrophobic solution in to the hydrophilic solution while stirring, homogenizing, or sonicating to form an emulsion which comprises micro-droplets of the hydrophobic solution uniformly dispersed and suspended in the hydrophilic solution to produce a the plurality of particles; the stirring may continue to remove all organic solvent and once the organic solvent has evaporated the remaining aqueous composition containing the matrix particles preferably may be used as is (i.e. the resulting composition has a continuous liquid aqueous phase and a dispersed phase; abstract, col 4, lines 50-67 and col 18, line 13 - col 19, line 2).  The hydrophobic solution is formed from organic (i.e. non-aqueous solvents (col 18, line 41).  The polymer used to form the matrix droplets may be an epoxy resin (col 4, line 27).  The term “matrix” is defined by Botts as a surrounding material in which another material is entrapped, embedded, dissolved, dispersed, or otherwise distributed, and the particles according to the invention comprise a matrix in which one or more active ingredients are entrapped, embedded, dissolved, dispersed, or otherwise distributed (col 8, lines 16-23).  The composition may be formulated as a suspension or slurry of particles in an aqueous medium at a concentration of active from about 0.5% to 99% based on the weight of the particle for storage or shipping (col 17, lines 1-11).  The examiner considers this to embrace suspension concentrates that would be diluted for final use, particularly as the concentration of the active in the final composition is not particularly limited by the current claim language, the phrase “dispersion concentrate” reads on Botts’s slurry or suspension.  The resulting composition is not stabilized by particles and is therefore not a Pickering dispersion.  
Thus, Botts teaches the following limitations of claims 1 and 6: a method of producing a dispersion comprising agrochemicals, the method comprising dissolving or suspending at least one agrochemically active ingredient in a non-aqueous liquid medium comprising at least one epoxy resin forming substance; emulsifying said dispersion concentrate into a second liquid containing dispersant or surfactant to a droplet size of from 0.1 to 200 microns; and generating polymer matrix particles having the at least one agrochemically active ingredient distributed therein; wherein the matrix particles are in an aqueous dispersion that is not a Pickering dispersion and that comprises a continuous liquid phase and a dispersed phase.  
As noted above, Botts discloses that the matrix particles may be formed from epoxy resin; however Botts does not disclose a method step of effecting crosslinking of the epoxy resin mixture to produce cured thermoset epoxy resin polymer matrix particles, instead the particles are formed by evaporating the organic solvent and leaving behind solid matrix microparticles in an aqueous solution.
Asgari, which solves the problem of distributing biologically active agents throughout a micron-sized particle matrix formed from crosslinkable thermoset resins (abstract, 0115), discloses a method of forming thermoset-based particles by providing a reaction mixture containing a thermoset resin, a crosslinker, a surface active agent, and a solvent.  The mixture is an emulsion, suspension, or dispersion.  Once the emulsion (or dispersion or suspension) particles are formed, the resin is crosslinked by an initiator or by exposing the reaction mixture to heat and /or radiation to form polymerized microparticles (abstract), i.e. the particles may be produced by emulsion, dispersion, or suspension polymerization (0031).  Curing agents may be added to the reaction mixture before, during or after addition of the thermosetting resin (0034).  Thermoset resins are monomers, oligomers, or prepolymers made from resins, which can be further cured and/or crosslinked, examples of which include epoxy resin (0036 and 0037).  
Thus, while Botts discloses a method wherein the microparticles are formed by dissolving a polymer in solvent followed by solvent removal once the polymer/solvent solution has taken the shape of microparticles in the emulsion, suspension, or dispersion, Asgari establishes that it was known in the art to form microparticles by emulsion polymerization of an epoxy resin and crosslinkers (i.e. effecting crosslinking) to form thermoset microparticles.  
It would have been prima facie obvious to form the matrix microparticles containing agrochemically active ingredient disclosed by Botts by following the emulsion/dispersion polymerization method of Asgari by effecting crosslinking to form thermoset epoxy resin matrix particles because this is merely applying a known technique to a known device (method, or product) to yield predictable results (see MPEP 2123(I)(D)).  The skilled artisan would have had a reasonable expectation of success because Botts discloses that epoxy resins are suitable matrices for the invention and because Asgari provides a step-by-step method for how to accomplish the crosslinking/curing step to for a thermoset matrix microparticle.  
With regard to instant claim 2, Asgari discloses dihydroxy compounds such as bisphenol A and amino derivitized epoxy resins (0070).  These resins comprise hydrophilic groups (e.g. the hydroxy or amino groups noted above). 
With regard to instant claim 3, Asgari discloses adding initiators starters or catalysts as well as curing agents that are suitable for curing and crosslinking the thermosetting resin in a polycondensation and/or polyaddition reaction (0043).  It would be prima facie obvious to add these substances where they will have their intended effect, i.e. the solution comprising the thermosetting resin that forms into droplets upon emulsification (see e.g. Asgari 0049).  
With regard to instant claim 4, Asgari discloses adding solid or liquid functional additives such as metal oxide particles or liquid or solid porogens or pore forming agents (0057, 0088).  The example particles and porogens are solid and the examiner considers the phrase “pore forming agents” to embrace non-crosslinkable mobile chemicals.  
With regard to claim 7, Asgari discloses that the reaction temperature may be selected based on e.g. the particular components of the mixture being used and provides a range of 60C to 400C (0055).  The range in crosslinking temperature recited in instant claim 7 is prima facie obvious because it overlaps with the range recited by Asgari, and because Asgari indicates that it would have been within the capabilities of one having ordinary skill at the filing date of the instant invention to determine an appropriate crosslinking temperature based upon the selection of reactants.  Please refer to MPEP 2144.05.  
With regard to claim 8, Botts discloses that in an embodiment, the particles include about 1 to about 50% by weight of the agricultural chemical and about 50% to about 99% by weight of the polymer matrix (col 3, lines 10-13 and col 8, lines 43-45).  Thus, Botts discloses equal amounts of the agrochemically active ingredient and the polymer.  The range disclosed by Botts overlaps with the range recited in instant claim 8 at the value 50% active/50% polymer (see MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.).  Additionally, this range disclosed by Botts would have given one having ordinary skill in the art a starting point to optimize the ratio of active ingredient to cross-linked epoxy resin.  At col 8, lines 45-61, Botts discloses further that “It is particularly economical if the particle comprises a high proportion of the active ingredient. If the proportion of matrix material to entrapped active ingredient is too high, the rate of release of the entrapped material may decrease, thereby causing a decrease in the biological efficacy of the treatment, and causing an increase in the cost of a biologically effective amount of the final product. If the proportion of the matrix component to the entrapped material component is too small, the rate of release may be unacceptably high, leading to phytotoxicity and reducing the period of effectiveness of the active ingredient. As the concentration of the active ingredient increases in the particle, the release rate will also generally increase.”  Thus, one would have been motivated to explore higher amounts of active agent in order to optimize cost and efficacy and one would have recognized ratio of active ingredient to polymer as a variable that could be adjusted to modify release rate of the active, or cost of the formulation.  Please refer to MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
With regard to claim 9, the particles may be formed in an  aqueous emulsion and in example 1 a liquid suspension medium (that forms the continuous phase) is prepared by combining water with other ingredients (0045 0125; i.e. a continuous phase comprising water). 
With regard to claim 10, the examiner does not consider the recited step of storing the dispersion concentrate formed from the effecting crosslinking step in a container for 6 months to patentably define over the prior art.  It is obvious to store any composition until it is needed.  
With regard to claim 11, Asgari discloses minerals such as silicon oxides, titanium oxides etc.  These substances are totally solid crystalline minerals and Asgari does not disclose they have pores; therefore the examiner considers these substances to fall within the scope of “wherein the diffusion coefficient of the at least one agrochemically active ingredient through particles of the mineral is less than 10E-15 m2/s.  

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Botts et al. (US 7,070,795; issue date: 07/04/2006) in view of Asgari (US 2007/0088114; publication date: 04/19/2007) as applied to claims 1-4, 6, and 7-11 above, and further in view of Seitz et al. (US 2004/0137031; publication date: 07/15/2004; cited in the IDS filed 06/28/2018).  

The relevant disclosures of Botts and Asgari are set forth above.  Neither reference discloses producing a dispersion concentrate comprising a second agrochemical active ingredient in the continuous liquid phase.  
Seitz, in the analogous art of agrochemical dispersions containing solid microparticles of agrochemically active ingredient, discloses that such dispersion may be combined with other agrochemicals (0118).
It would have been prima facie obvious to combine Botts’s dispersion with other agrochemicals.  The artisan having ordinary skill would have been motivated to do so in order to reduce the number of steps required to apply all necessary agrochemicals to a crop or garden.  The skilled artisan would have had a reasonable expectation of success because this would merely require adding a suitable active to Botts’s composition.  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Botts et al. (US 7,070,795; issue date: 07/04/2006) in view of Asgari (US 2007/0088114; publication date: 04/19/2007) as applied to claims 1-4, 6, and 7-11 above, and further in view of Agbaje et al. (US 6,165,939; issue date: 12/26/2000).  

The relevant disclosure of Botts is set forth above.  Botts discloses using metolachlor as the active; however, Botts does not specify the enantiomer.
Agbaje discloses that S-metolachlor is the active enantiomer of metolachlor (col 6, lines 22-35). 
It would have been prima facie obvious to use the active enantiomer of metolachlor in Botts’ composition. The artisan of ordinary skill would have been motivated to do so in order to maximize the herbicidal activity of the formulation and would have had reasonable expectation of success because this would merely require adding S-metolachlor to the formulation.  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Botts et al. (US 7,070,795; issue date: 07/04/2006) in view of Asgari (US 2007/0088114; publication date: 04/19/2007) as applied to claims 1-4, 6, and 7-11 above, and further in view of Derby et al. (US 4,460,572; issue date: 07/17/1984).  

The relevant disclosure of Botts is set forth above.  Botts discloses that an objective of their invention is to diminish loss of agrochemical active due to factors such as wind (col 1, lines 14-25) and discloses further that a wide variety of agrochemical actives may be formulated according to their method (col 10-15), but does not particularly discuss the vapor pressure or volatility of the active.  
Derby discloses that among problems encountered when applying agrochemical actives, volatile organic materials often require multiple applications during a growing season.  Derby indicates that this problem can be solved by incorporating the volatile agrochemical active into a cross-linked polymeric particle (col 1-2).  Derby discloses further that the polymer may be prepared by any convenient technique including emulsion polymerization (col 4, lines 31-34).  
It would have been prima facie obvious to formulate a volatile chemical according to the teachings of Botts/Asgari.  The artisan of ordinary skill would have been motivated to do so in order to retain the chemical in the location where it has been applied and minimize loss to the environment due to evaporation.  One would have had reasonable expectation of success because Derby discloses that emulsion polymerization is a convenient method for forming agrochemical/polymer particles. With regard to the range in vapor pressure recited in instant claim 13, Derby discloses 1,3-dichlorpropene, which the instant specification indicates to have a vapor pressure of greater than 1 Pa (see para 0071).  Thus, one having ordinary skill in the art would have recognized that volatile substances having vapor pressure within the range recited in the instant claims could be formulated according to the method of Botts/Asgari, and would benefit from the retention in the location to be treated provided by the polymeric matrix.   

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive.

On pages 5-6, Applicant argues that one of ordinary skill in the art would not be motivated to replace relatively mild techniques of Botts with relatively harsh environment of Asgari.  In answer to the examiner’s position that Botts discloses that epoxy resins may be used as the polymer matrix for their invention (col 4, line 27), and one having ordinary skill in the art would find Asgari’s emulsion polymerization technique suitable for forming Botts’s particles, Applicant argues further that Botts does not disclose that the polymers should be crosslinked, but instead states “the polymer used in the compositions of the present invention is selected from the group consisting of … epoxy resins …”.  Applicant argues that the epoxy resin is contemplated merely as the polymeric material and Botts does not disclose crosslinking of epoxy.  Applicant asserts that the examiner has employed hindsight reasoning without support.  
The examiner respectfully disagrees and maintains the opinion that one having ordinary skill in the art would have considered the term “epoxy resin” to embrace particles that have been polymerized in situ because this was a very common technique at the time of the instant invention to form polymer particles containing a biologically active agent.    In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See further discussion below.  

On page 6, Applicant argues that the SMA(R) 1440A Resin used in Botts’s examples is not a crosslinkable polymer.  
As an initial matter, SMA is a styrene maleic anhydride polymer formed by radical polymerization (i.e. not an epoxy resin) and is not relevant to the general understanding one of ordinary skill would have had regarding methods of forming the epoxy resin polymer particles contemplated by Botts (see Hill et al. Macromolecules Vol 18 pages 9-17, 1985: methods section on page 10, which describes a method of synthesizing SMA polymers).  Applicant’s argument that Botts teaches only non-crosslinking resins because Botts uses a non-crosslinking resin that is not an epoxy resin in one example is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123(II).  In the instant case, the fact that Botts discloses an example composition using a polymer that is not crosslinked and using a method of solvent evaporation does not limit the general understanding of one having ordinary skill in the art to only non-crosslinkable polymers formed into polymeric particles only by solvent evaporation.  One having ordinary skill would have understood emulsion polymerization of thermosetting epoxy resins (i.e. crosslinking by raising temperature) to be a routine method of forming polymer particles having biologically active agents dispersed therein.  The examiner maintains the opinion that upon reading the phrase “epoxy resin” one having ordinary skill in the art would recognize that such particles could have been formed by other conventional techniques than those exemplified in Botts.  One having ordinary skill in the art of formulation science and polymer chemistry would immediately recognize the term “epoxy resin” refers to a specific category of crosslinkable polymers.  A book chapter by Hodd provides insight into what would have been common knowledge to the skilled artisan noted above (Epoxy Resins in Comprehensive Polymer Science and Supplements. Pergamon. Geoffrey Allen and John Bevington, Eds. pages 667-699; publication year: 1996): 
Epoxy resins comprise a group of crosslinkable materials, which all possess the same type of reactive functional group, the epoxy or oxirane group (1); their chemistry and technology have been reported in a number of texts. 


    PNG
    media_image1.png
    66
    84
    media_image1.png
    Greyscale


The epoxy group is characterized by its reactivity towards both nucleophilic and electrophilic species and it is thus receptive to a wide range of reagents or curing agents. Such curing agents are of two types: they may be either catalysts or hardeners. Catalysts are usually drawn from tertiary amines or Lewis acids, and they function by initiating the ionic polymerization of the epoxy compound to produce polyether structures. Typically catalysts are used in low concentrations (< 1% of the resin's weight). They are often used in association with hardeners in resin formulations. Common examples of hardeners are provided by aliphatic and aromatic amines, and carboxylic anhydrides. These types of compound react directly with the epoxy and other groups of the resin, and so influence the structure of the cured resin. In resin manufacturers' recommended formulations resin: hardener ratios are usually in the band 3: 1 to 10: 1 by weight. 
It is the combination of resin and curing agent which produces the cured thermoset epoxy  resin. The process of curing an epoxy resin converts the initially low molecular weight resin into its thermoset form, which is a space network or three-dimensional chemical structure.

It is a matter of fact that one having ordinary skill in the art would have recognized the term “epoxy resin” as embracing crosslinkable polymer particles.  It would have been prima facie obvious to have made said particles by any method known in the art, although the method is not exemplified by Botts.  As explained previously, Asgari is cited as providing evidence that detailed steps for manufacturing thermoset epoxy resin particles containing a bioactive agent dispersed therein by emulsion polymerization were known at the time of the instant invention.  With regard to Applicant’s argument that one having ordinary skill in the art would have been dissuaded from using Asgari’s method because it is harsh, the examiner does not consider Asgari’s method to be particularly harsh and the examiner also maintains the opinion that one having ordinary skill in the art, i.e. an individual with an advanced degree in agriculture, would possess the knowledge and skill to ascertain whether or not a particular agricultural active falling within the scope “agrochemically active agent” recited in the instant claims would be sensitive to the conditions required for crosslinking an epoxy resin, and that the method of thermosetting epoxy resin is not so harsh as to be unsuitable for any agrochemically active agent.  

On page 6, Applicant argues that replacing the solvent evaporation technique of Botts with a polymerization/crosslinking is improper as such a substitution changes the principle of operation of Botts.  Applicant asserts that selecting the proper epoxy resins in Botts would require substantial reconstruction ad redesign of the method of Botts beyond what was contemplated in Botts.  Applicant states that it is unclear why one of ordinary skill in the art would replace or combine the solvent evaporation technique in Botts with the crosslinking technique of Asgari.  Applicant asserts that one of ordinary skill in the art would not because of the substantial reconstruction and redesign required, let alone have a reasonable expectation of success.  
The examiner respectfully disagrees with Applicant’s characterization of the modification described in the rejection supra as “changing the principle of operation of Botts”.  Applicant is mistaken in characterizing Botts as not contemplating crosslinking because the term “epoxy resin” immediately expresses to one of ordinary skill a crosslinked polymer.  Although a method of thermosetting an epoxy resin after emulsification requires somewhat different steps than the example methods used by Botts where particles are formed and then dried by solvent evaporation, the examiner disagrees that the principle of operation is changed.  In following the protocol of Botts/Asgari, one would obtain polymer particles containing bioactive agent that would be retained for longer at the site where the particles are applied and slowly released into the environment to provided extended biological effect (herbicide, pesticide, etc.).  The principle of Botts invention would have remained the same and the particles would have remained operable for their intended use.  As explained in the rejection above, the instant invention, as claimed this is merely applying a known technique to a known device (method, or product) to yield predictable results (see MPEP 2123(I)(D)).  Applicant has cited 2143.02(VI).  The examiner notes that the quoted section of the MPEP is found at 2143.01(VI), which states in full: 
If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (Claims were directed to an oil seal comprising a bore engaging portion with outwardly biased resilient spring fingers inserted in a resilient sealing member. The primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.").

As stated in the MPEP and reproduced above, in In re Ratti, the seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency.  In the instant case, Applicant has failed to specify any analogous discrepancy between the invention of Botts and that of Asgari.  Applicant has merely asserted that there would be a substantial reconstruction and redesign required.  Again, the examiner maintains that the instant invention, as claimed this is merely applying a known technique to a known device (method, or product) to yield predictable results (see MPEP 2123(I)(D)).  The polymer particles formed by emulsion polymerization of a thermosetting epoxy resin would remain operational for the purpose of extended release and diminished loss intended by Botts (col 1, lines 12-30).  Asgari’s method is simply an alternative, known suitable method to form particles of polymer matrix having active contained therein using a category of polymer contemplated by Botts.  

On page 7, Applicant asserts the examiner has employed improper hindsight to reconstruct the instant claims because Asgari tangentially references pharmaceutical compounds”.
The examiner respectfully disagrees for reasons of record and the reasons detailed in the preceding paragraphs.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617